 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   AUTOMATIC SPRINKLER INDUSTRY           )
     WELFARE FUND, et al.,                  )                Case No. MC21-0071RSL
 9                                          )
                           Plaintiffs,      )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   T & L COMMUNICATIONS, INC.,            )                GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     UNION CORNER CONSTRUCTION, INC., )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, T & L Communications, Inc., has a
18
     substantial nonexempt interest and which may be in the possession, custody, or control of the
19
     garnishee, Union Corner Construction, Inc. The Court having reviewed the record in this matter,
20
     it is hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2)
21
     submitted by plaintiffs’ counsel on June 29, 2021.
22
23         Dated this 30th day of June, 2021.
24
25                                              Robert S. Lasnik
26                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
